      Case 1:20-cv-00092-DAD-BAM Document 75 Filed 03/26/21 Page 1 of 2



1
2
3
4
5
6                                 UNITED STATES DISTRICT COURT

7                               EASTERN DISTRICT OF CALIFORNIA

8
9    BARBARA MACPHERSON-POMEROY,               No. 1:20-cv-00092-DAD-BAM
10                Plaintiff,
                                               ORDER SETTING STATUS CONFERENCE
11         v.
12   NORTH AMERICAN COMPANY FOR
     LIFE AND HEALTH INSURANCE, an
13   Iowa corporation; and DOES 1 through
     100,
14
                 Defendants.
15   __________________________________
     NORTH AMERICAN COMPANY FOR
16   LIFE AND HEALTH INSURANCE,
17                Counterclaim Plaintiff,
18         v.
19   BARBARA MACPHERSON-POMEROY,
20               Counterclaim Defendant.
     __________________________________
21   NORTH AMERICAN COMPANY FOR
     LIFE AND HEALTH INSURANCE,
22
                  Third-Party Plaintiff,
23
           v.
24
     MELANIE RODRIGUEZ and DEBANEE
25   MACPHERSON UDALL,
26                Third-Party Defendants.
27
28

                                               1
       Case 1:20-cv-00092-DAD-BAM Document 75 Filed 03/26/21 Page 2 of 2



1           On February 22, 2021, Counsel for Third-Party Defendant Debanee MacPherson Udall filed a

2    motion to withdraw as attorney. (Doc. No. 61.) On March 12, 2021, the Court held a hearing on the

3    motion to withdraw and submitted findings and recommendations to the District Judge assigned to this

4    case. (Doc. Nos. 69, 71.) The Court recommended that the motion to withdraw be granted. (Doc. No.

5    71.) Also, on March 12, 2021, the Court set a status conference for March 25, 2021, to apprise Third-

6    Party Defendant Udall of the status of the case.

7           On March 25, 2021, the Court held a status conference. The Court discussed the case with

8    Third-Party Defendant Udall. Third-Party Defendant Udall informed the Court she was in the process

9    of obtaining new counsel. Plaintiff’s Counsel, Devon McTeer, informed the Court that Plaintiff would

10   be filing a Motion for Summary Judgment.

11          In light of the status of the case, and in the interests of the administration of justice, the court

12   sets a TELEPHONIC STATUS CONFERENCE in this matter for April 15, 2021, at 9:30 AM in

13   Courtroom 8 (BAM) before Magistrate Judge Barbara A. McAuliffe. The purpose of the

14   conference will be to discuss the status of the case and the status of Third-Party Defendant Udall’s

15   attorney search. The parties shall appear at the conference by telephone with each party using the

16   following dial-in number and access code: dial-in number 1-877-411-9748; access code 3219139.

17
18   IT IS SO ORDERED.

19
        Dated:     March 25, 2021                               /s/ Barbara    A. McAuliffe             _
20                                                       UNITED STATES MAGISTRATE JUDGE
21
22
23
24
25
26
27
28

                                                          2
